Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20  Page
                                                    UNITED   1 of DISTRICT
                                                           STATES 7        COURT
                                                      SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Aug 31 2020
                                                        ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20 Page 2 of 7
Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20 Page 3 of 7
Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20 Page 4 of 7
Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20 Page 5 of 7
Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20 Page 6 of 7
Case 1:20-cr-00051-HSO-RPM Document 31 Filed 08/31/20 Page 7 of 7
